Per Curiam:
The two grounds upon which the appellants’ counsel bases his application for a reargument are, first, that it was error to receive in evidence plaintiff’s testimony as to his physician’s declarations concerning the condition of the bones of his foot; and, second, that plaintiff failed to prove actionable negligence on the part of the defendants. These grounds were fully considered by the court on the-decision of the appeal, and the court were of opinion that as to the first ground, while it was error to receive such declarations, the error was not so prejudicial as to require a reversal of the judgment; and as to the second, that the evidence was sufficient to require the submission of the question of defendants’ negligence to the jury as one of fact. Motion for reargument denied, with ten dollars costs. Motion for leave to appeal to Court of Appeals denied.